IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11306
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CRUZ IZQUIERDO-SALAS,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:99-CR-34-1
                       - - - - - - - - - -
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Cruz Izquierdo-Salas (Izquierdo) appeals the district

court’s denial of his motion to dismiss a criminal indictment for

illegal re-entry into the United States following deportation.

See 8 U.S.C. § 1326.    Izquierdo seeks to collaterally challenge

the prior deportation that served as the basis of his illegal re-

entry conviction.   He argues that the expedited deportation

proceedings before an Immigration and Naturalization Services

(INS) Officer violated his right to due process.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11306
                                 -2-

     This court has held that an expedited deportation proceeding

conducted pursuant to 8 U.S.C. § 1228 does not violate an alien’s

right to due process.   See United States v. Benitez-Villafuerte,

186 F.3d 651, 657-59 (5th Cir. 1999), cert. denied, 120 S. Ct.
838 (2000).   Izquierdo does not allege that the INS failed to

comply with § 1228(b)(4).    See id. at 658.   Nor does he allege

actual prejudice as a result of any procedural irregularities.

Id. at 658-59.   Accordingly, Izquierdo’s conviction and sentence

are AFFIRMED.